Mr. Presiding Justice Bakes delivered the opinion of the court. Defendant in error urges that the Superior Court erred in entering final judgment against defendant in error, first, because the plea of “M. Sterne” must be held to be the plea of “George M. Sterne,” and second, because pleas of the other defendants Beseler and Caldwell were on file when the judgment was entered. But she has filed no cross-errors and we cannot pass upon an error which has not been assigned by either party. Page v. The People, 99 Ill. 418-424; People v. Brislin, 80 Ill. 423. Nor can we upon the transcript before us pass upon the errors assigned by the plaintiff in error. The transcript is certified to be a copy of the record of a cause lately pending in said court “wherein Davis Paint & Wall Paper Company was plaintiff • and George M. Sterne et al., defendants.” Upon this transcript the present plaintiff in error, “The People of the State of Illinois,” cannot assign error. The correct practice would have been for the defendant in error to enter a formal motion to dismiss the writ of error; but the court may properly enter that order upon the argument made on the merits of the case. Hauger v. Gage, 168 Ill. 365. The writ of error will be dismissed at the costs of the plaintiff in error. Writ of error dismissed.